EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Richard J. Basile on 6/17/2022.
The application has been amended as follows: 
The claims: 
1. (Currently Amended) A cushion for a motor vehicle seat, comprising consecutively:
[-] a cover for lining a block of padding, the cover having a complex comprising, in sequence:
[--] an outer covering layer,
[--] a middle foam layer,
[--] an inner mesh layer, comprising a network of intertwined yarns of a yarn loop passing through another,
[-] an electric circuit intended to be connected to an electric generator, the electric circuit being made from conductive ink deposited on a support layer, the electric circuit extending opposite the complex,
[-] a 
wherein the support layer is formed by the inner mesh layer, and 
wherein the inner mesh layer comprises 6 - 10 columns of yarns/cm, 5 - 10 rows of yarns /cm, a surface density of from 25 to 50 g/m2, and a weight of the yarns of from 40 to 120 dtex.

2. (Currently Amended) The cushion according to claim 1, wherein the electric circuit is configured to form a heating resistance.

3. (Cancelled)

4. (Previously Presented) The cushion according to claim 1, wherein the electric circuit comprises a coupler for coupling to a system for detecting the presence of an occupant of the cushion, to carry out the deployment of a safety device in case of an accident only when the cushion is occupied according to predefined criteria. 

5. (Cancelled)

6. (Currently Amended) The cushion according to claim 1, wherein the cushion further comprises an additional layer on a surface of the inner mesh layer opposite the middle foam layer,[:]wherein the additional layer comprises 11-16, 15-30 rows of yarns /cm,of from to 2, and a of from to 
7. (Previously Presented) The cushion according to claim 1, wherein the cover is fitted on the block of padding.
8. (Previously Presented) The cushion according to claim 1, wherein the cover is overmoulded, at least partially, by the block of padding, the block of padding being made from a moulded foam.
9. (Previously Presented) The cushion according to claim 1, wherein the conductive ink comprises a polyurethane matrix in which conductive particles are dispersed.
10. (Previously Presented) The motor vehicle seat comprising a framework and a cushioning according to claim 1, the cushioning being mounted as a covering of the framework.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are as follows: 
US 2015/0054317 to Fortune et al. (hereinafter “Fortune”) 
US 2004/0256904 to Takei et al. (hereinafter “Takei”)
US 6,738,265 to Svarfvar et al. (hereinafter “Svarfvar”) 
US 2019/0283628 or US Patent Application No. 16/346,616 to Sanchez et al. (hereinafter “Sanchez”)
Fortune discloses a vehicle seat cushion comprising a seat cover 32, a sensor electrode 24, a spacer 46, a heater element, and a foam block 30 (paragraph 13, and figure 2).  The heater element 28 is comprised of two layers: a silver ink layer 42 and a carbon positive-temperature coefficient (PTC) layer 44 (paragraph 16). 
Fortune requires the spacer made of a foam, a woven cloth or a solid polymer, and each of which having a thickness of 800 µm or greater to provide comfort to the occupant while preventing varying capacities coupling between the sensor electrode and the heater element (paragraphs 21 and 24)
Fortune does not explicitly disclose a seat cover comprising an outer covering layer and a foam layer, nor does the spacer comprise a mesh layer having 6-10 columns of yarns/cm, 5-10 rows of yarns, a surface density of 25-50 g/m2, and a weight of the yarns of from 40 to 120 dtex.  
Takei discloses a trim cover assembly comprising a top cover layer and a foam layer fixed to a reverse side of the top cover layer (abstract).  
Svarfvar teaches a fiber mesh layer inserted into an interior cavity of a cover structure of a portable electronic device to provide electromagnetic interference (EMI) shielding.  The fiber mesh layer is a bobbinet woven 3-dimensional net having 6 to 34 openings per inch and a specific weight of 10 to 50 g/m2 with a weight of the yarns up to 330 dtex (column 4, lines 50-55, and column 5, lines 15-20).  The fiber mesh layer thus has 7-35 columns of yarns/in and 7-35 rows of yarns/in.  
An electronic circuitry in the form of conductive inks is provided on a surface of the fiber mesh layer and a polymer film applied to the surface of the fiber mesh layer opposite the electronic circuitry (column 7, lines 30-40; and column 8, lines 40-50).  
With the specific weight of 10-50 g/m2 and a weight of the yarns up to 330 dtex, the fiber mesh layer would have a thickness up to 3.3 x10-9 µm which is way below 800 µm required by a thickness of the spacer disclosed in Fortune.  
330 dtex =330 g/10km= 3.3 x 10-2 g/m
3.3 x 10-2 g/m : 10 g/m2 = 3.3 x 10-3 m = 3.3 x 10-9 µm
A person having ordinary skill in the art would not have been motivated to substitute a fiber mesh disclosed in Svarfvar for the spacer disclosed in Fortune because the fiber mesh fails to have a thickness of 800 µm or greater, which is necessary to effectively provide comfort to the occupant while preventing varying capacities coupling between the sensor electrode and the heater element.  
Sanchez is not prior art to the claimed invent because the 102(b)(2)(C) exception applies.  The statement of common ownership filed on 6/17/2022 has established that the 102(a)(2) Sanchez reference and the claimed invention were owned by the same person not later than the effective filing date of the claimed invention.  
The Sanchez reference was abandoned on 2/9/2021.  As the provisional double patenting rejection is the only remaining rejection in the application, the provisional rejection should be withdrawn.  See MPEP 1214.06.  
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a cushion with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788